 1

 2

 3
                                                                     JS-6
 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   LUGARDA ELIAS CARRERA,                    CASE NO. 2:21-cv-04576 JFW (RAOx)
12                         Plaintiff,
                                               ORDER RE: STIPULATION
13          v.                                 REMANDING BACK TO STATE
                                               COURT
14   SAM’S WEST, INC., a California
     Corporation,
15                                             Courtroom: 7A
                           Defendant.          District Judge: John F. Walter
16                                             Magistrate Judge: Rozella A. Oliver
                                               Complaint Filed: April 15, 2020
17                                             Trial Date: Not Set
18         Upon consideration of Plaintiff LUGARDA ELIAS CARRERA and
19   Defendant SAM’S WEST, INC.’s Joint Stipulation to Remand Matter to State
20   Court, and good cause showing,
21         IT IS HEREBY ORDERED THAT:
22         1.    Effective immediately, the matter herein shall be remanded to the
23               Superior Court of State of California, County of Los Angeles.
24

25   Dated: July 6, 2021                _____________________________________
                                        HONORABLE JOHN F. WALTER
26                                      UNITED STATES DISTRICT JUDGE
27

28
                                               1
